FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of October 2012 No. 5 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S On October 29, 2012, the registrant announces Third Quarter 2012 Financial Results Conference Call. This Form 6-K is being incorporated by reference into all effective registration statements filed by us under the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: October 29, 2012 By: /s/ Nati Somekh Name: Nati Somekh Title: Corporate Secretary TowerJazz Announces Third Quarter 2012 Financial Results Conference Call MIGDAL HAEMEK, Israel – October 29, 2012 – TowerJazz (NASDAQ: TSEM, TASE: TSEM), the global specialty foundry leader, will issue its third quarter 2012 earnings release on Thursday, November 15, 2012. The Company will hold a conference call to discuss its third quarter 2012 financial results and its fourth quarter and fiscal year 2012 guidance on Thursday, November 15, 2012, at 10:00 a.m. Eastern Time (09:00 a.m. Central, 08:00 a.m. Mountain, 07:00 a.m. Pacific and 05:00 p.m. Israel time). This call will be webcast by Thomson/CCBN and can be accessed on TowerJazz’s website atwww.towerjazz.com, or can also be accessed in the U.S. and in Israel by calling a domestic number: 1-888-407-2553 (U.S. Toll-Free) 03-918-0644 (Israel) +972-3-918-0644 (International) The webcast is also being distributed through the Thomson Street Events Network to both institutional and individual investors. Individual investors can listen to the call at www.earnings.com, Thomson/CCBN’s individual investor portal powered by StreetEvents. Institutional investors can access the call via Thomson’s password-protected event management site, StreetEvents (www.streetevents.com). The teleconference will be available for replay for 90 days. About TowerJazz Tower Semiconductor Ltd. (NASDAQ: TSEM, TASE: TSEM), the global specialty foundry leader, its fully owned U.S. subsidiary Jazz Semiconductor Ltd., and its fully owned Japanese subsidiary TowerJazz Japan, LTD, operate collectively under the brand name TowerJazz, manufacturing integrated circuits with geometries ranging from 1.0 to 0.13-micron. TowerJazz provides industry leading design enablement tools to allow complex designs to be achieved quickly and more accurately and offers a broad range of customizable process technologies including SiGe, BiCMOS, Mixed-Signal and RFCMOS, CMOS Image Sensor, Power Management (BCD), and Non-Volatile Memory (NVM) as well as MEMS capabilities. To provide multi-fab sourcing, TowerJazz maintains two manufacturing facilities in Israel, one in the U.S., and one in Japan with additional capacity available in China through manufacturing partnerships. For more information, please visit www.towerjazz.com. ### Contact Information: TowerJazz CCG Investor Relations Noit Levi, + Tel: 1 (US) / +(Israel) noit.levi@towerjazz.com kenny@ccgisrael.com
